Citation Nr: 0305352	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1960 to April 1964 
and from April 1964 to April 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in September 2002, and a 
substantive appeal was received in November 2002.  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as PTSD, is manifested by daily intrusive 
thoughts about Vietnam, sleep disturbance, frequent 
nightmares, some difficulty maintaining familial and social 
relationships and some difficulty performing his work duties 
resulting in occupational and social impairment with reduced 
reliability and productivity; there is no evidence of 
suicidal ideation or obsessive rituals; intermittently 
illogical, obscure or irrelevant speech; impaired impulse 
control; neglected personal appearance and hygiene, or 
disorientation so as to more nearly approximate occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  The May 2001 RO letter and the September 2002 
statement of the case inform the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded a VA medical examination, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The July 2002 rating decision granted service-connection for 
PTSD and assigned a 30 percent disability rating, effective 
January 17, 2001.  A subsequent rating decision in September 
2002 increased the rating to 50 percent, also effective from 
January 17, 2001.  However, this action did not constitute a 
full grant of the benefit sought, and the issue remains in 
appellate status.  Moreover, where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Under Diagnostic Code 9411, a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

After reviewing the evidence of record, the Board finds that 
the clear preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent for the 
veteran's PTSD.  The record reflects that the veteran 
underwent a VA examination in July 2002.  The examination 
record shows that the veteran arrived punctually and 
independently for his appointment and was dressed in clean, 
casual clothing.  He was alert, oriented, and appeared in 
good reality contact.  No signs of cognitive dysfunction were 
noted.  He denied suicidal or homicidal ideation and 
intention.  No signs of psychosis were noted.  He suffered 
hypervigilance when discussing combat trauma.  His affect was 
mildly anxious and his mood appeared euthymic.

During this examination, the veteran reported being involved 
with combat while serving in the Marine Corps in Vietnam.  He 
reported that after discharge from service in 1970, he held a 
job for seventeen years and then started working for his 
current employer, for whom he has worked for twelve years.  
He expressed anxiety about his job security, saying that he 
was not doing "good" at his job and that he feared being 
the first to be laid off in coming cutbacks at his employer 
because he suffered what he described as a nervous breakdown 
at work.  He stated that while working his mind sometimes 
becomes filled with dwelling thoughts regarding Vietnam 
combat.  He becomes tearful at these times, and one time he 
wandered away from his duty station and was sent home from 
work.  He reported that he has broken machinery at work 
because he was distracted by "dwelling, intrusive 
recollections."  He also reported avoiding contact with co-
workers, especially in groups, and deliberately isolating 
himself.  In addition, he reported having a very difficult 
time being in the presence of Vietnamese people who work for 
his company.

The veteran additionally reported drinking approximately 
three half gallons of whiskey weekly which he believed helped 
him avoid nightmares.  He reported being close to his wife, 
but not to his children.  He expressed difficulty being 
around loud noises, like people arguing.  Therefore, he 
spends most of his time in his garage, smoking, drinking and 
watching television.  He is not involved in community 
activities and claimed that he does not like to be around 
people, but he does have one friend.  He claimed to have 
difficulty trusting people.

As noted above, the veteran reported having difficulty with 
nightmares, and claimed that drinking helped him avoid the 
nightmares.  The veteran also reported suffering from sleep 
disturbances for many years, and even with medication, slept 
only four hours a night.  

These symptoms indicate occupational and social impairment 
with reduced reliability and productivity because they 
demonstrate that he has some difficulty maintaining familial 
and social relationships (i.e. lack of closeness to his 
children, only one friend) and some difficulty performing his 
work duties (i.e. occasional lack of concentration when 
performing job duties and limited ability to interact with 
co-workers, especially groups and people of Vietnamese 
heritage).  Thus, a 50 percent disability rating his 
warranted.  However, his symptoms do not rise to the level of 
occupational and social impairment with deficiencies in most 
areas in order to warrant a 70 percent rating because the 
record shows that he is able to maintain steady employment, 
he is close to his wife, he has one friend, he does not have 
suicidal ideation or obsessive rituals, his speech is not 
intermittently illogical, obscure or irrelevant, his impulse 
control is not impaired, his personal appearance and hygiene 
are not neglected and he shows no signs of disorientation, 
psychosis or cognitive dysfunction.

The Board notes that a Global Assessment of Functioning (GAF) 
score of 61 due solely to PTSD was assigned by the physician 
who conducted the July 2002 examination.  His current overall 
GAF score was 45.  The GAF scale is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A 41-50 score indicates "serious symptoms 
"e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting)" or "any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."A 61-70 score indicates 
"some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupational or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

The Board notes here that the veteran also suffers from 
alcohol dependence, and the Board further notes that the RO 
is developing a claim of service connection for alcohol 
disability secondary to the service-connected PTSD.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

However, assuming for purposes of the present decision that 
all of the veteran's psychiatric impairment is due to PTSD 
and that the alcohol use is a symptom of PTSD, the 
preponderance of the evidence is still against assignment of 
a rating in excess of 50 percent.  While an overall GAF score 
of 45 was assigned, the examiner's report clearly shows that 
there is no suicidal ideation, obsessional rituals that 
interfere with routine activities, impaired impulse control, 
etc. which are listed under the criteria for the next higher 
rating of 70 percent.  

In sum, the Board finds that the currently assigned 50 
percent rating for PTSD contemplates the current degree of 
disability under applicable scheduler criteria.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

